                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION


UNITED STATES OF AMERICA                              )   DOCKET NO.: 5:20CR88-KDB
                                                      )
     v.                                               )   GOVERNMENT’S NOTICE OF
                                                      )   INTENT TO OFFER
MICHAEL SCOTT HOOVER                                  )   EVIDENCE PURSUANT TO FED. R.
                                                      )   EVID. 803(6), 902(11), AND 807


          NOW COMES the United States of America, by and through William T. Stetzer, Acting

 United States Attorney for the Western District of North Carolina, and hereby gives notice of its

 intention to offer into evidence business records by declaration pursuant to Federal Rules of

 Evidence 803(6) and 902(11). Federal Rule of Evidence 902(11) permits parties to introduce

 certified copies of domestic business records pursuant to Rule 803(6). This rule obviates the need

 to call witnesses merely to authenticate domestic business records. Rule 902(11) requires the

 proponent to “give an adverse party reasonable written notice of the intent to offer the record —

 and must make the record and certification available for inspection — so that the party has a fair

 opportunity to challenge them.”

          The United States hereby gives written notice to the defendant that the United States

 intends to offer the following certified record pursuant to Rule 902(11):

             1. Apple manufacturing and shipping records for the defendant’s Apple iPhone 7 plus

                 with serial number FCJTC1ULHFXW.

          These records have been provided to the defendant. The custodian has signed a sworn

 declaration that meets the requirements of Rules 803(6) and 902(11). This sworn declaration was

 also provided to the defendant.

          Additionally, pursuant to Federal Rule of Evidence 807, the government hereby provides

                                                  1

          Case 5:20-cr-00088-KDB-DSC Document 25 Filed 04/09/21 Page 1 of 3
notice of its intent to introduce the following trade inscription on the Apple iPhone 7 plus seized

as part of the above-referenced case as evidence that the phone was assembled in China:




Apple contact:

Greg Crader
Legal Specialist
Apple Inc.
One Apple Park Way
Cupertino, CA 95014
(408) 996-1010
lawenforcement@apple.com

       RESPECTFULLY SUBMITTED, this 9th day of April, 2021.

                                             WILLIAM T. STETZER
                                             ACTING UNITED STATES ATTORNEY

                                             s/ Stephanie L. Spaugh
                                             Special Assistant United States Attorney
                                             NC Bar Number: 47877
                                             United States Attorney’s Office
                                             227 West Trade Street, Suite 1650
                                             Charlotte, North Carolina 28202
                                             Telephone: (704) 344-6222
                                             Stephanie.spaugh@usdoj.gov




                                                2

      Case 5:20-cr-00088-KDB-DSC Document 25 Filed 04/09/21 Page 2 of 3
                             s/ Cortney S. Randall
                             Assistant United States Attorney
                             NC Bar Number: 31510
                             Attorney for the United States
                             United States Attorney’s Office
                             227 West Trade Street, Suite 1650
                             Charlotte, North Carolina 28202
                             Telephone: 704.344.6222
                             Fax: 704.344.6629
                             cortney.randall@usdoj.gov




                                3

Case 5:20-cr-00088-KDB-DSC Document 25 Filed 04/09/21 Page 3 of 3
